     1:19-cv-02576-SVH       Date Filed 10/23/20   Entry Number 27   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

Darryl R. Molden,                         )          C/A No.: 1:19-2576-SVH
                                          )
                     Plaintiff,           )
   vs.                                    )
                                          )                   ORDER
Commissioner of Social Security,          )
                                          )
                     Defendant.           )
                                          )
                                          )

         This matter is before the court on Plaintiff’s counsel’s motion for fees.

[ECF No. 25]. On July 16, 2020, the court reversed the Commissioner’s

decision that had denied Plaintiff’s claim for social security disability benefits

and remanded the case for further administrative proceedings pursuant to

sentence four of 42 U.S.C. § 405(g). [ECF No. 23]. Plaintiff then properly filed

and documented a request for fees of $4,095.38 and $16.00 in costs and

expenses pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“the

EAJA”), totaling $4,111.38. [ECF No. 25]. The Commissioner filed a response

indicating its consent to an award of $4,111.38. [ECF No. 26]. Accordingly,

the court grants the motion and directs the Commissioner to pay Plaintiff

$4,111.38. Such payment shall constitute a complete release from and bar to

any and all further claims that Plaintiff may have under the EAJA to fees,

costs, and expenses incurred in connection with disputing the Commissioner’s

decision. This award is without prejudice to the rights of Plaintiff’s counsel
     1:19-cv-02576-SVH     Date Filed 10/23/20   Entry Number 27   Page 2 of 2




to seek attorney fees under section 206(b) of the Social Security Act, 42

U.S.C. § 406(b), subject to the offset provisions of the EAJA.

      Under Astrue v. Ratliff, 130 S. Ct. 2521, 2528–29 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the

court orders the EAJA fee to be made payable to Plaintiff and mailed to the

business address of Plaintiff’s counsel. 1

      IT IS SO ORDERED.



October 23, 2020                             Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




1 Plaintiff’s counsel may disburse these funds to satisfy valid liens or in
accordance with a lawful assignment.
                                         2
